                                               RLED
                                              INOERICS OFFICE   '         i l\l
                                         ^(jfelRlCt COURT E,D.N,Y
UNITED STATES DISTRICT COURT   QCT ^ ^ 2018 is
EASTERN DISTRICT OF NEW YORK ^
MICHAEL J. PATTERSON,                     KIOOKI.YW OlgtCfeR PUBLICATION

                                     Plaintiff,
                                                          MEMORANDUM AND ORDER
                      -against-
                                                          18-CV-4271(ENV)(LB)
HHC/FED/STATE/CO./LOCAL HEALTH,
MENTAL HEALTH,any product, program, or
services funded from federal level. Head of Dept.
ofHHS,

                                     Defendants.


MICHAEL JEROME PATTERSON,

                                     Plaintiff,

                      -against-                            18-eV-4366(ENV)(LB)

ADA,DOE, VA,SOCIAL SECURITY,DOT,
HHS,IRS, 120 LINE PROGRAMS INCLUSIVE,
DEPARTMENT OF TREASURY,DOJ,
IMMIGRATION AND NATURALIZATION,
HUD,EPA,

                                     Defendants.


VITALIANO,D.J.


       Plaintiff Michael J. Patterson filed these pro se actions on July 25 and 27, 2018,

respectively, and moved to proceed informa pauperis, pursuant to 28 U.S.C. § 1915. By Order,

dated August 9,2018 and entered August 23, 2018,the Court granted plaintiffs requests to

proceed informa pauperis, dismissed both complaints for failure to meet the pleading standard

under Rule 8, and granted plaintiff leave to submit amended complaints within 30 days from the

entry ofthe Order. Over 30 days have passed, but plaintiff has not filed any amended complaint
nor sought to extend his time to do so.


                                           Conclusion


       Accordingly,these actions are hereby dismissed.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal would not be

taken in good faith and,therefore, informa pauperis status is denied for purpose of appeal. See

Coppedge v. United States^ 369 U.S. 438,444-45,82 S. Ct. 917,8 L. Ed. 2d 21 (1962).

       The Clerk of Court is directed to mail a copy ofthis Memorandum and Order to plaintiff,

to enter judgment accordingly, and to close this case.



       So Ordered.




Dated: Brooklyn, New York

       October 7, 2018


                                                         /s/ USDJ ERIC N. VITALIANO

                                                            ERICN. VITALIANO

                                                            United States District Judge
